Citation Nr: 1606378	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-27 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether an August 2013 Board decision, which denied an effective date earlier than January 23, 2008, for a 10 percent rating for left middle neuropathy due to trauma from shrapnel, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


[The issue of entitlement to service connection for polycythemia vera (also claimed as myelofibrosis) will be the subject of a separate Board decision].


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran is the moving party in this action.  He served on active duty from March 1966 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on the Veteran's August 2013 motion to reverse or revise an August 2013 Board decision that, in part, denied an effective date earlier than January 23, 2008, for a 10 percent rating for left middle neuropathy due to trauma from shrapnel (formerly rated as shell fragment wound with decreased sensation, left cheek and lower lip and cranial nerve disorder).

The Veteran appealed the August 2013 decision to the Court of Appeals for Veterans Claims (Court) and in June 2015, the Court issued a Memorandum Decision vacating the Board's August 2013 decision as to the claim for entitlement to service connection for polycythemia vera and dismissing the appeal as to the remainder of the Board's decision, including the earlier effective date issue.  The Court dismissed the issues due to the Veteran's express abandonment of such issues.  See June 2015 Memorandum Decision (No. 13-3273), page 1, note 1.  Thus, as the earlier effective date issue was not decided by the Court, the Veteran may still seek revision of it on the basis of a CUE motion under 38 U.S.C.A. § 7111.  Cacciola v. Gibson, 27 Vet. App. 45 (2014).

In addition to paper claim files, this motion was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1.  In an August 9, 2013, decision, the Board, in pertinent part, denied an effective date earlier than January 23, 2008, for the assignment of a 10 percent rating for left middle neuropathy due to trauma from shrapnel.  

2.  The record does not reveal any kind of error of fact or law in the Board's August 9, 2013, decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for revision or reversal of an August 9, 2013, decision of the Board which denied entitlement to an effective date earlier than January 23, 2008, for a 10 percent rating for left middle neuropathy due to trauma from shrapnel based on CUE have not been met.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-11 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

CUE

Previous determinations of the Board that are final and binding will be accepted as correct in the absence of CUE.  A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c). 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b). 

CUE is determined by three criteria:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A claimant must plead CUE with sufficient particularity.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling. 38 C.F.R. § 20.1404(b). 

Only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits); Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principe, 301 F.3d 1354 (Fed. Cir. 2002).  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

Medical personnel are not adjudicators, and as such cannot commit CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992); Shockley v. West, 11 Vet. App. 208 (1998).  A failure in the duty to assist does not establish CUE.  A purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" to vitiate the finality of a prior, final decision.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).


Earlier Effective Date 

As a threshold matter, the Board finds that the arguments advanced by the Veteran regarding an effective date earlier than January 23, 2008, for the grant of service connection for his left middle neuropathy due to trauma from shrapnel allege CUE with the requisite specificity.  Accordingly, the Board will proceed to consider the merits of this allegation of CUE. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. 

The effective date of an award of increased compensation to a Veteran shall be the earliest date as of which it is ascertainable that an increase in disability has occurred, if application is received within one year of such date. Otherwise, the effective date is the date of receipt of claim. 38 U.S.C.A. § 5110(b)(2); 3.400(o)(2).

Under 38 U.S.C.A. § 5101(a) , a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. See also 38 C.F.R. § 3.151(a). A claim is defined as "'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a). 

II.  Analysis

The Veteran's argument, although clear, is essentially an argument for an earlier effective date for the grant of service connection for his nerve disorder characterized as left middle neuropathy due to trauma from shrapnel rather than an argument for an earlier effective date for the assignment of a 10 percent rating for the disorder.  In this regard, the Veteran asserted when he filed his August 2013 CUE motion that the Agency of Original Jurisdiction (AOJ) erred by not substantially complying with an April 1998 Board remand order that directed that the AOJ afford him a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  The purpose of the examination was to determine if a rating separate from the Veteran's service-connected facial scars was warranted based on his assertions of nerve damage.  The Veteran states that he was never afforded the VA examination and that if he had been, his entitlement to a compensable evaluation would date back to, and should date back to, his initial claim (for service connection) in September 1995.  Notwithstanding the fact that a duty to assist failure can never rise to the level of CUE, see Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), and the fact that the Veteran was afforded a VA examination in June 2000, the RO granted service connection for his cranial nerve disorder in a final rating decision in November 2000.  The RO at that time assigned a 0 percent rating effective May 3, 1996.  Although properly notified of this rating decision, the Veteran did not timely appeal the decision and it is final.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (explaining that VA regulations do not provide for freestanding earlier effective date claims).  Moreover, the Veteran did not file a CUE motion with respect to this rating decision.  38 C.F.R. § 3.105(a).

The issue that the Veteran did appeal and which is the subject of the Board's August 2013 decision stems from his January 23, 2008, claim for an increased rating.  More specifically, the Veteran filed a claim for gum disease in August 2013.  He explained at that time that his dentist had found shrapnel in his gums from his combat wounds that necessitated intensive gum treatment.  In light of this and a subsequent VA dental examination in July 2009 which found left middle nerve neuropathy secondary to trauma from shrapnel, the RO, in August 2009, construed the January 23, 2008, claim as a claim for an increased rating and increased the rating for his left middle neuropathy due to trauma from shrapnel to 10 percent, effective January 23, 2008.  

The Board can find no error in the Board's August 2013 determination that an earlier effective date was not warranted for the assignment of the 10 percent rating for this disorder.  That is, the Board explained in August 2013 that subsequent to the award of service connection and a noncompensable rating in November 2000, the Board could find no date of claim for an increased rating for the disorder earlier than the currently assigned effective date of January 23, 2008. The Board additionally noted that there was no indication or contention of a worsening of the Veteran's condition within one year prior to the January 23, 2008, date of claim for an increase.  

Based on the foregoing, the Board concludes that the August 2013 Board decision denying the claim for an effective date earlier than January 23, 2008, for a 10 percent rating for left middle neuropathy due to trauma from shrapnel was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time and VA's interpretation of those laws.  Therefore, the motion for revision or reversal based on CUE must be denied.
 
As a final matter, the Board finds that VA's duty to notify and assist claimants in substantiating their claims for VA benefits does not apply to the current appeal.  The Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to allegations of clear and unmistakable error in prior decisions of the Board, because a CUE motion is not a claim, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003). 


ORDER

The motion to revise or reverse the August 2013 Board decision that denied an effective date earlier than January 23, 2008, for a 10 percent rating for his service connected left middle neuropathy due to trauma from shrapnel is denied



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


